Citation Nr: 1220723	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for status post internal derangement of the left knee, for the period from May 18, 2004 through July 21, 2008.

2.  Entitlement to an initial disability rating in excess of 30 percent for total left knee replacement, status post internal derangement of the left knee, for the period beginning on September 1, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee, for the period from May 18, 2004 through June 1, 2010.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for arthritis of the left knee and assigned a 10 percent rating, effective November 22, 2002.  Thereafter, in a January 2005 rating decision, the RO rephrased the issue as status post internal derangement of the left knee, assigning a 20 percent rating from May 26, 2004.  In a March 2005 rating decision, the RO revised the effective date for the 20 percent rating for internal derangement of the left knee to May 18, 2004, and granted a separate 10 percent rating for arthritis of the left knee effective May 18, 2004.  In October 2005, the Board remanded this case for further evidentiary development.  

In an August 2008 rating decision, the RO again recharacterized the issue as total left knee replacement, status post internal derangement of the left knee, assigning a total temporary 100 percent rating effective July 22, 2008 through August 31, 2009, and a 30 percent rating beginning on September 1, 2009.  

Thereafter, in a May 2009 decision, the Board remanded the issues of entitlement to an initial disability rating in excess of 20 percent for status post internal derangement of the left knee for the period from May 18, 2004 through July 21, 2008, and entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee beginning May 18, 2004, for further evidentiary development.  The case was then returned to the Board and the issues were remanded for further development in December 2010.

In a September 2009 rating decision, the RO announced its intent to close out the separate 10 percent rating for arthritis of the left knee effective July 22, 2008, determining that the continuation of that separate rating was clearly and unmistakably erroneous following the grant of a total temporary 100 percent rating for total left knee replacement, status post internal derangement of the left knee, effective July 22, 2008, as such violated the pyramiding rule.  See 38 C.F.R. § 4.14 (2011).  In a January 2010 rating decision, the RO discontinued the separate 10 percent rating for arthritis of the left knee effective July 22, 2008.  In a March 2010 rating decision, the RO revised the effective date for discontinuing the separate 10 percent rating for arthritis of the left knee to June 1, 2010.  In an April 2012 supplemental statement of the case, entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee for the period between May 18, 2004 and June 1, 2010, was denied.

In August 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The Board notes that the issues on appeal have been previously remanded.  Regrettably, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

In December 2010, the Board instructed that the Veteran be contacted so that he might provide the names, addresses and approximate dates of treatment of all health care providers who had treated him for his left knee disorder since May 2004 and, where necessary to include all necessary release information for such records.  The Board additionally instructed the RO/AMC to schedule the Veteran for a VA joints examination in order to determine the severity of his left knee disorders.

Following remand, the AMC sent the Veteran a December 2010 letter which notified the Veteran that additional development would be conducted by the AMC.  The letter requested that the Veteran fill out VA Form 21-4142 with the complete contact information of any private physician who may have records pertaining to his claims.  The record demonstrates that on December 30, 2010, a VA examination was requested.  A later note from the AMC dated in April 2011 reported that a joints examination was cancelled on February 28, 2011.  An attached note reported that the examination was cancelled due to the fact that the Veteran was an inpatient.  The note stated that the Veteran should be contacted, that his status should be requested and his examination rescheduled.

In an April 2011 letter to the Veteran, the AMC noted that an examination was scheduled in February 2011 but cancelled because the Veteran was receiving inpatient care at the Boston VA medical center.  A notation on the envelope of this letter noted that the letter was returned to sender.  In July 2011, the AMC sent an identical notification letter to the Veteran's same address.  

The record demonstrates that in September 2011, the Veteran was called for two days in order to obtain his current address and that the Veteran had not replied to phone calls.  

In an April 2012 supplemental statement of the case, it was noted that the Veteran's July 2011 development letter was returned to sender and that the Veteran failed to report for joints examinations after having been notified of an examination in April 2012.  The SSOC further stated that VA records demonstrated that the Veteran's 

VA examination was cancelled due to his being an inpatient but that records did not demonstrate that the Veteran was an inpatient at a VA facility.  The Veteran was requested to notify the AMC if the Veteran was an inpatient at a private facility due to his knee disabilities so that his examination may be rescheduled.  

As part of VA's duty to notify and assist claimants, VA is to notify the claimant of which information and evidence that the claimant is to provide and which information VA will attempt to obtain on his behalf and VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 C.F.R. § 3.159.  These duties presume the ability to contact the Veteran.  

In this case, the claims file indicates that the Veteran had previously sought assistance from a VA homeless outreach clinician, had lived in a "halfway house" and in August 2010, was residing at St. Joseph Rehabilitation and Nursing Care Center.  

Also, and significantly, the Board notes that VA's appeals tracking database, the Veterans Appeals Contact and Locator System (VACOLS) currently reflects that the Veteran's address was changed in the system on May 23, 2012, indicating that the Veteran's current address may be known.

Given the Veteran's past housing arrangements, evidence that the Veteran may be located at a new address and the fact that several letters to the Veteran from the AMC have been returned, it is possible that the Veteran never received notification of new examinations or requests for additional information.

In accordance with its duties to notify and assist, the AMC should make further efforts to determine the Veteran's present address and follow the mandates of the December 2010 remand, requesting information for any and all additional treatment records and affording the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Resend the December 2010 and April and July 2011, duty to assist letters, to include enclosed VA Forms 21-2142, to the Veteran at the address provided in VACOLS (or an even more current address if shown).  If the above letters are returned as undeliverable, the RO/AMC should make all reasonable efforts to obtain the Veteran's present address.  The RO/AMC document in the claims file all efforts made to locate the Veteran.

2.  Once the Veteran is located, the RO/AMC must ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left knee since May 2004.  After securing any necessary release, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

Additionally, obtain relevant VA treatment records from the VA Medical Center in Boston dating since December 2010.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA joints examination to determine the current severity of his service-connected total left knee replacement, status post internal derangement of the left knee.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's total left knee replacement, status post internal derangement of the left knee.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left knee (specifying at what degree in motion pain begins).

The examiner should also describe any functional loss pertaining to the Veteran's service-connected total left knee replacement, status post internal derangement of the left knee, due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

